In re Banks, Charles; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “J”, No. 254-535.
Relator represents that the district court has failed to act timely on an application he has filed for post conviction relief he claims to have filed in August of 1987 and again on or about August 9, 1989. If relator’s representation is correct, the district court *372is ordered to consider and act on the application. If relator’s representation is incorrect, the district court is ordered to accept, file, and act upon relator’s application which is herewith transferred to the district court.